Filing Date: 01/17/2020
Claimed Foreign Priority Date: none
Applicants: Min et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed under AFCP2.0 on 01/10/2022.
Remarks 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed under AFCP2.0 on 01/10/2022, responding to the Office action mailed on 11/10/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20

.
Claims 1 and 9, directed to a semiconductor structure, are allowable. The restriction requirement between Group inventions I and II, as set forth in the Office action mailed on 03/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, claim 16, directed to a method of manufacturing a semiconductor 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 103 previously set forth in the Final Office action mailed on 11/10/2021. Accordingly, all previous claim rejections are withdrawn.
Additionally, the application has been amended by an authorized Examiner’s Amendment to the claims, cancelling previously withdrawn claims 16-20, non-elected with traverse (see Interview Summary).  Accordingly, the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT






This application has been placed in condition for allowance in view of an authorized Examiner’s Amendment, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the 
Authorization for the examiner’s amendment of claims 16-20 was given in a telephone interview with Ms. Belinda Lee (Reg. No. 46,863) on 1/17/2022.
The application has been amended as follows:
In the Claims:
Cancel claims 16-20.
In the Title:
Replace the Title with --FinFET having Fluorine-Doped Gate Sidewall Spacers --.

Allowable Subject Matter













Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a field effect transistor, comprising a first spacer, disposed on sidewalls of the gate structure; a second spacer, disposed on the first spacer and surrounding the gate structure, wherein the first spacer is fluorine-doped and includes fluorine dopants, and wherein the second spacer has fluorine dopants mainly located in a mid-section of the second spacer.
Regarding claim 9, the prior art of record fails to disclose or suggest a field effect transistor, comprising a spacer structure surrounding the gate structure, wherein the spacer structure has an inner spacer disposed on the sidewalls of the gate structure and an outer spacer disposed on the inner spacer and the inner spacer has a fluorine 
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814